EXHIBIT10.10 EMPLOYMENT AGREEMENT OFDAVID KAPON, CFO EMPLOYMENT AGREEMENT made and entered into on this 1st day of July2009 BETWEEN: Baby's Breath Ltd. a company registered under the laws of the State of Israel, Registration Number 51-3076943 (the “Company”) and David Kapon I.D. No 023973944 of 2A Ana Frank, Ramat Gan, Israel (the “employee"). WHEREAS Company is interested in employing the employee in the capacity ofCFO and the employee desires to be so employed by the Company, all in accordance with the terms and conditions set forth below NOW THEREFORE, the parties hereto agree as follows: 1. PREAMBLE and INTERPRETATION The preamble to this Agreement is an integral part thereof. The use of clause headings and the list of contents are inserted for ease of reference only, and are not intended to affect the contents of the particular clauses. 2. EMPLOYMENT The Employment by the Company of the Employee shall commence on 01/06/09 (commencement) and the Employee shall be employed part time in the capacity of Chief Financial Officer (“CFO”) of the Company. The Employee will perform all the duties and exercise all the powers of his office and such other functions within the Company. The Employee shall be under the direct supervision of and comply with the directives of the Board of Directors, and will promptly whenever required so give a full account to the Board of all matters with which he is entrusted and supply the company with all information or reports concerning the company and the carrying out of his duties as directed or as required by the company. To clarify, as the position is a part time position at first, the Employee will be allowed to engage in other activities for payment. In the event the Employee is required in the future to work more than part time, the parties to this agreement will meet to alter the terms of employment. Either of the parties to this agreement may terminate this Agreement at any timeby written notice of at least sixty (60)days prior to such termination. (Period of Notice). 1 In the event of the Employee resigning without fulfilling his obligations ofnotice of termination , the company will be entitled to deduct from any amount owing the Employee, an amount equal to the normal wage that wouldhave been payable for the period of the notice during which the Employee did not work, as reparation agreed in advance. This, without detracting from the right of the company to demand damages incurred instead of the above reparation, for damages incurred as a result of the Employee not giving advance notice as required. Notwithstanding the above, and without detracting from his rights according to the agreement, the Company may terminate the employment of the Employee without advance notice of termination by the company and with Cause according to law and / or agreement. Termination of Employment hereunder shall be deemed for “Cause” in the event : (1 ) the Employee embezzles company monies; or (2 ) The Employee willfully or materially breaches the terms of this Agreement; or (3 ) the Employee engages in gross neglect, insubordination or gross dereliction of his duties hereunder; or (4 ) the Employee engages in willful misconduct; or (5 ) the conduct of the Employee causes damage to the company or (6) the Employee committed a criminal offence or was convicted of a criminal violation ; or (7 ) the Employee is not able to fulfill his duties in the company during period of more than 60 (sixty) consecutive days. The Employee will not have the right to make a lien on assets of the company or on company equipment or property or any other items including vehicle or cellular phone that have been given to him for his use, or information or confidential informationas described in appendix B to this agreement (" equipment of the company " ) in his possession. The Employee will return all equipment of the company that is in his possession not later thanthe day of termination of employer employee relations on his going on notice or 30 days (including leave due to advance notice of termination) – before his departure, or within 7 days from receipt of a request to do so by the company. 3. SPECIAL AGREEMENT It is agreed between the parties that this Agreement is personal and specific to the Employee and that the position of Employment is a management position which requires a special measure of personal trust, as stipulated in the Working Hours and Rest Law, 1951. In light of such trust relations, the provisions of the said Law will not apply to the Employee's employment by the Company and the Employee shall not be entitled to the provisions of any collective bargaining agreement which exist or shall exist do not, and will not, apply to the employment of Employee, whether such agreement was signed among the government, the General federation of Labor and Employers' organizations, or any such parties, or whether signed by others, in relation to the field or fields of the Company or in relation to the category of employees to which Employee belongs and whenever so required for the proper fulfillment of his duties or work the Employee may be required to work extra hours without further remuneration in excess of the normal hours of work of the Company; the Employee will not be entitled to demand or accept payment for overtime for any and all hours spent while discharging his duties for the Company. The Employee declares that the financial interpretation of this clause has been taken into account when defining the remuneration as described in appendix A to this agreement. 2 4. RENUMERATION In consideration for the Employee working for the company and carrying out his obligations according to this agreement, and in accordance with the terms of this agreement and the appendices hereto, the Employee will be entitled to a salary and terms and benefits as described in Appendix A attached. 5. CONFIDENTIALITY The Employee must not during the Employment or for a period of 6 years thereafter disclose to any third party or body outside of the company any information of the following : All Confidential Material or information or other documents, or property which may have come into his possession or under his control in the course of the Employment All Confidential Material or information or property which relate in any way to the Company shareholders or their families, including their business affairs, properties, obligations and any other business and/ or personalinformation relating to the above. All confidential material or information that could directly or indirectly cause the company damage. The Employee will not divulge any information relating to the company business and operations, and shall not in any way damage the company reputation, and shall not make any use of such information apart from the carrying out of his duties for the company. On signing this agreement the Employee will sign a confidentiality agreement with the company regarding non-disclosure, non competition, and intellectual property rights, to the company and to any subsidiaries or holding companies of the company as set out in appendix B. 6. OBLIGATIONS AND DECLARATIONS The Employee declares and states as follows: 3 That he is not obligated by any existing obligation or other hindrance, whether by law, by Agreement, or in any other way, to his employment by the Company in the Position and to the performance of his obligations herein. That he is not in breach of any rights or obligations owing to a previous employer and /or a third party. That he does not suffer from any ailment or that there is no health reason that prevents him or hinders him from carrying out his duties as described herein. That he will advise the company immediately and without delay of any event or matter in which he has a personal interest or a personal issue ofhis immediate family that may cause a conflict of interest with his position with the company. That he will not receive any benefit or additional payment from a third party , whether directly or indirectly for his duties with the company. A violation of this clause will without detracting from the company's rights according to the agreement and the law, will entitle the company to claim the benefit or remuneration as belonging to the company and will entitle the company to deduct the value of the benefit from any amounts due to the employee. That in carrying out his duties in his position at the company, he will not use or represent or make a claim or enter a obligation in the name of the Company and will not take on any obligation and or give any guarantee in the name of the company, unless instructed to do so by the Company or its managers or superior officers, explicitly and in writing in advance. That he agrees that from time to time he may be required to travel and work abroad as may be required for the proper fulfillment of his duties. That he will make use of the company property only for the fulfillment of his duties in his position with the company and he agrees and is aware that the company may carry out inspections at the work premises and on the company computers including electronic mails sent and received and the use of internet and content of all these programs. To clarify it is declared that all findings of the inspections will remain the property of the company. In any event of the termination of this agreement for any reason, the Employee will cooperate with the company and to the best of his ability assist in the orderly transfer of his position with the company and with the orderly training of his replacement and shall provide the company with any document or information whether written, photographed or recorded or any other information that he received or was provided with by the company in the course of his carrying out his position. 4 7. GENERAL INSTRUCTIONS This Agreement represents the entire understanding and agreement between the parties hereto and supersedes all prior negotiations, representations and agreements made by and between the parties prior to this Agreement, whether in writing, orally or in any other way. This Agreement may be amended only by a written document signed and executed by all parties hereto and any amendment purportedly made in any other way shall not be binding on the parties hereto. This Agreement shall be governed by and construed in accordance with the laws of the State of Israel, and the competent Courts in Tel-Aviv-Jaffa will have the sole jurisdiction in any dispute arising hereunder. In case one or more of the provisions contained in this Agreement or the appendices shall, for any reason, be held to be invalid, illegal or unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect the other provisions of this Agreement. The Employee declares that he has read all the clauses and fully understands all clauses and appendices of this agreement and he accepts all clauses unconditionally and he is signing this agreement and appendices freely and in full acceptance thereof. Any notices required to be given under the provisions of this Agreement shall be in writing and correctly addressed to the relevant party's address as they appear in the preamble to this agreement and shall be deemed to have been duly served if hand delivered or sent by facsimile or by registered or recorded delivery post and shall be deemed to be received four working days after the date delivered to the postal office and if delivered by hand on the date of delivery provided a receipt of delivery was obtained. IN WITNESS whereof this Agreement has been executed by the parties /s/Golan Gilad /s/ David Kapon The Company: Baby's Breath LtdThe Employee Signed By: Golan Gilad Position: CEO Date: 5 Appendix A – REMUNERATION 1. Salary The Company will pay the Employee in return for his work a monthly salary in the amount of 15,ross Salary (Basic Salary).To be clear, the part time hours are defined as 90 monthly hours. It is agreed that in the event additional hours are required, the employee will be receive a proportional additional remuneration. Notwithstanding the above, from June 2009 until November 2009the employee will receive a gross monthly salary of7,500 NIS. As of December 2009 the employee will be entitled to a gross basic salary of NIS 15000 as stated in clause 1.1 above. In the event that the public offering takes place before December 2009, the Employee will be entitled to a gross monthly salary of NIS15,000 from the date of the offering. The Employee may decide whether he wishes to receive his monthly salary with a salary wage slipor whether he wishes to present the company with a tax Invoice including VAT reflecting the amount of the salary and the cost of social benefits, that is reflecting the cost to the employer including the benefits described in clauses 2,4,5,6,7. It is to be noted that payment of the salary shall take place by the 10th of each calendar month for the previous month 2. Insurance and Education Fund According to the decrees from time to time of the Tax authorities, and according to the maximum amount allowed, the Company shall effect a Managers' Insurance Policy (hereinafter the "Policy") in the name of Employeeand (1) the company shall pay an amount equal to5% of the Basic salary on account of such Policy on behalf of Employee and shall deduct 5% from the Employee'sBasic Monthly Wage to be paid on behalf of the Employee towards such Policy(the division of savings and risk within the policy shall be decided at the sole discretion of the Employee). (2) The company shall pay 8.33% of the Basic salary be on account of severance pay and (3) Up to a further 2.5% of Employee's Basic Salary on account of disability insurance payments.
